Citation Nr: 0925289	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-34 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
January 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied entitlement to 
service connection for a right shoulder disability.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in January 2009; a transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for a right shoulder disability is warranted.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The Veteran contends that although he had a right shoulder 
disability upon joining the military, his condition 
subsequently worsened as a result of military service. 
The Veteran's February 1968 enlistment examination report 
noted the right shoulder stable with full range of motion and 
a surgical scar.  The report also called attention to a 
private physician letter.  In the private physician letter 
dated in February 1968, the orthopedist affirmed the 
Veteran's history as follows.  The Veteran was hospitalized 
on September 14, 1967 because of an acute acromioclavicular 
(AC) separation of the right shoulder.  He underwent an open 
reduction with internal fixation of the right AC joint and a 
repair of the coracoclavicular ligaments.  In October 1967, 
the Veteran was readmitted to the hospital for removal of the 
wire fixation of the AC joint.  In a January 1968 follow-up, 
the physician reported that the Veteran was working full time 
in a garage, and had no pain with work, although he did have 
some aching in stormy weather and some discomfort in the 
extremes of abduction elevation of the right shoulder.  At 
the time, he exhibited full range of motion of the shoulder 
without any crepitation, swelling, or tenderness over the AC 
joint.  The physician referred to an x-ray report from that 
time which showed some calcification present in the area of 
the coracoclavicular ligaments and some early degenerative 
changes of the AC joint of the right shoulder.  The physician 
also reported that the Veteran was to follow up in June 1968. 

The Veteran's service treatment records are silent for any 
treatment of a right shoulder disability while in service.  
In the Veteran's January 1971 separation examination report, 
the physician marked the upper extremities as normal.  

In a March 2005 VA orthopedic consultation note, the Veteran 
complained of chronic shoulder pain since he underwent open 
reduction and internal fixation at 18 years old.  

In his January 2009 Board hearing, the Veteran testified that 
while in active service he was a machinist mate and that his 
job required daily heavy lifting.  Although he did not 
receive treatment in service, he self-medicated with aspirin, 
and about six months after release from service he sought 
treatment.  He asserted that he had excruciating pain and no 
motion prior to service, and that while in service his pain 
increased.  After service, the Veteran was a self-employed 
painter and worked as a truck driver for a furniture company.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"-that is, a worsening that existed not only at 
the time of separation but one that still exists currently-is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In light of the cumulative record, the Board has determined 
that a medical examination is needed to determine if the 
Veteran's right shoulder disability was aggravated by active 
service.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

The Veteran also stated in his Board hearing that he had 
recently applied for Social Security disability benefits from 
the Social Security Administration (SSA).  Those records have 
not been obtained by VA. The VA has a duty to assist in 
gathering social security records when put on notice that the 
veteran is receiving social security benefits.  See Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish entitlement to service 
connection for a right shoulder 
disability.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
right shoulder disability since service.  
Of particular interest are any outstanding 
VA records of evaluation and/or treatment 
of the Veteran's claimed right shoulder 
disability from White River VA Medical 
Center (VAMC) from January 1971 to January 
1972, as well as VA medical records from 
other VA medical facilities dated to the 
present time.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

4.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current nature of his claimed right 
shoulder disability.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.

Following review of the claims folder and 
an examination of the Veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any shoulder condition had 
its onset in or was aggravated by the 
Veteran's active duty service.  The 
physician should also specifically address 
whether it is at least as likely as not 
that the Veteran's pre-existing right 
shoulder disability was aggravated 
(permanently worsened), as the result of 
active service.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




